     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 1 of 15
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                             September 18, 2019
                                                                                      David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DM ARBOR COURT, LTD.,                            §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          CIVIL ACTION H-18-1884
                                                 §
THE CITY OF HOUSTON,                             §
                                                 §
       Defendant.                                §

                              MEMORANDUM OPINION & ORDER

       Pending before the court is defendant City of Houston’s (“the City”) motion to dismiss

(Dkt. 26) plaintiff DM Arbor Court, Ltd.’s (“Arbor Court”) second amended complaint (Dkt. 22)

under Rule 12(b)(1) for lack of jurisdiction and Rule 12(b)(6) for failure to state a claim, Arbor

Court’s response in opposition (Dkt. 31), and the City’s reply (Dkt. 34). Also pending is Arbor

Court’s motion for leave to file third amended complaint (Dkt. 61) (“motion to amend”) and

appendix (Dkt. 62), and the City’s amended response in opposition and appendix (Dkt. 67). Arbor

Court did not reply to the City’s response in opposition to Arbor Court’s motion to amend.

       Having considered the motions, responses, and applicable law, the court finds that Arbor

Court’s motion to amend (Dkt. 61) should be DENIED as futile because the takings claims it seeks

to reintroduce are unripe, and the City’s motion to dismiss (Dkt. 26) should be GRANTED because

(1) Arbor Court’s other federal constitutional claims are also unripe; (2) the court declines to

exercise jurisdiction over Arbor Court’s supplemental state law claims pursuant to 28

U.S.C. § 1367(c)(3); and (3) Arbor Court’s request for injunctive relief must be dismissed because

all of the underlying claims fail to survive the motion.
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 2 of 15



                                           I. BACKGROUND

        A. Factual Background

        Arbor Court is a 15-building, 232 unit, multi-family apartment community located at 802

Seminar Drive in Houston, Texas. Dkt. 22 ¶ 15; Dkt. 61-1 ¶ 17. The community operates as a

Section 8 housing property through a Housing Assistance Payment (“HAP”) contract with the

United States Department of Housing and Urban Development (“HUD”). Dkt. 22 ¶¶ 5, 27; Dkt. 61-1

¶ 3. Arbor Court’s first-floor units were damaged from flooding as a result of Hurricane Harvey in

August of 2017, causing some of Arbor Court’s residents to be displaced. Dkt. 22 ¶ 1; Dkt. 61-1 ¶ 2.

The parties agree that Arbor Court “is subject to the City’s municipal ordinances” (Dkt. 22 ¶ 15;

Dkt. 61-1 ¶ 17), including Houston’s Floodplain Ordinance (Dkt. 26 at 2). See Houston, Tex. Rev.

Ordinances, ch. 19.1 The parties agree that the Floodplain Ordinance requires Arbor Court to apply

for repair permits, and that Arbor Court did in fact apply for permits to repair damage sustained

during Hurricane Harvey. Dkt. 22 ¶ 2; Dkt. 26 at 2; Dkt. 61-1 ¶ 4.

        On October 10, 2017, the City’s Floodplain Management Office (“FMO”) found that each

of Arbor Court’s buildings had been “substantially damaged” pursuant to FEMA cost estimation

guidelines. Dkt. 22 ¶ 19; Dkt. 61-1 ¶ 21. Arbor Court “used the FMO’s ‘Substantial Damage

Determination Appeal’ (‘SDDA’) form” to appeal the substantial damage determination. Dkt. 22

¶ 20; Dkt. 61-1 ¶ 22. On March 28, 2018, Arbor Court was notified by letter that its SDDA had been

successful for seven of the fifteen buildings. Dkt. 22 ¶ 21; Dkt. 61-1 ¶ 23.2 This letter stated that “the


        1
        The court takes judicial notice of this ordinance. See Matter of Waller Creek, Ltd., 867 F.2d
228, 238 n.14 (5th Cir. 1989) (finding it appropriate for a federal court to take notice of a municipal
ordinance in Texas because Texas courts “may take judicial notice of the ordinances of
municipalities and counties of Texas”).
        2
       This letter was first introduced into the record by Arbor Court as an attachment to its first
amended complaint. See Dkt. 14-1 (Ex. A). The City has attached this letter to its motion to dismiss
                                                 2
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 3 of 15



hold that had been placed in the City of Houston building permit system on your address has been

removed,” and that “[i]f you have not already done so, you may now proceed with obtaining any

City of Houston permits you need to complete the repairs.” Dkt. 26-1 at 1–2. Arbor Court

“continued to protest the City’s substantial damage determination for the remaining eight Arbor

Court buildings,” and was notified via email on May 1, 2018, that “all buildings will be classified

as non-substantial.” Dkt. 22 ¶ 22; Dkt. 61-1 ¶ 24. At some unspecified later point in time, “Arbor

Court learned that the City was requiring either the Mayor’s Office or Director of Public Works for

the City to approve the issuance and release of any permits.” Dkt. 22 ¶ 23; see also Dkt. 61-1 ¶ 26.

        On July 17, 2018, the City notified Arbor Court via letter that it had “concluded that Arbor

Court’s requests for permits should be denied” because the City Engineer had “concluded that there

is danger to both life and property due to flooding in the vicinity of the site.” Dkt. 26-3; Dkt 67-1

at App. 09–10.3


the second amended complaint. Dkt. 26-1. Although not attached to the second amended complaint,
the letter is referenced by Arbor Court in that pleading. Dkt. 22 ¶ 21. The court notes that in both
the first and second amended complaints, Arbor Court states that the letter is from Choyce Morrow.
Dkt. 14 ¶ 12; Dkt. 22 ¶ 21. However, in Arbor Court’s third amended complaint, the letter is
correctly identified as being from Jamila Johnson. Dkt. 61-1 ¶ 23. Because this letter, which was
originally introduced by Arbor Court, and is presently before the court as an attachment to the City’s
motion to dismiss, is “referred to in the plaintiff’s complaint and [is] central to [its] claim,” the court
considers it part of the pleadings. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 499 (5th
Cir. 2000) (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.
1993)).
        3
           The City has attached this letter to both its motion to dismiss (Dkt. 26-3) and its response
in opposition to Arbor Court’s motion to amend (Dkt. 67-1). This letter, like the March 28, 2018
letter, see supra n.2, was first introduced into the record by Arbor Court as an attachment to its first
amended complaint. Dkt. 14-3. However, Arbor Court dropped all mention of this letter and the
City’s denial of Arbor Court’s permit applications from its second amended complaint and its
proposed third amended complaint. The court is not obliged to ignore this letter simply because
Arbor Court omits reference to it. For the reasons explained below, this denial implicates the court’s
subject matter jurisdiction. See infra § II.B. Moreover, while Arbor Court omits any reference to this
letter in its second and third amended complaints, it nevertheless references this letter in its most
recent pleading with this court. See Dkt. 61 ¶ 6 (“On July 17, 2018, . . . the City’s Department of
                                                    3
        Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 4 of 15



         On October 9, 2018, an unspecified person from “the City called Arbor Court stating that it

had eight approved permits that Arbor Court needed to pick up or the City would cancel them out

of the system.” Dkt. 22 ¶ 25; see also Dkt. 61-1 ¶ 29. “On October 16, 2018, Arbor Court went to

retrieve those permits.” Dkt. 22 ¶ 25; see also Dkt. 61-1 ¶ 29. Upon arrival, an unspecified person

from “the City stated that the permits would not be released without supervisor approval.” Dkt. 22

¶ 25; Dkt. 61-1 ¶ 29. Arbor Court “returned the next day to seek such supervisor approval, and it was

denied, as the supervisor confirmed the City would never release any permits to Arbor Court.”

Dkt. 22 ¶ 25; see also Dkt. 61-1 ¶ 29.

         To date, Arbor Court has never received any permits. Dkt. 31 at 4. Yet throughout this time

period, “the City has provided permits to similarly situated apartment complexes that allowed them

to rebuild,” and the “only material difference between those complexes and Arbor Court is that

Arbor Court is a Section 8 property, and those complexes are not.” Dkt. 22 ¶ 26; see also Dkt. 61-1

¶ 30.

         B. Procedural Background

         On June 8, 2018, Arbor Court filed suit against the City alleging four causes of action: a

takings claim, a due process claim, a Section 1983 claim, and a request for injunctive relief. See

Dkt. 1. The City moved to dismiss on July 16, 2018. See Dkt. 7. That motion was mooted on

October 1, 2018, when Arbor Court filed its first amended complaint, alleging the same causes of


Public Works Director confirmed that Plaintiff’s application for permits was denied for reasons
unrelated to the substantial damage determination dispute that had been the sole basis for
withholding permits.”). Because this denial letter is central to Arbor Court’s claims and this court’s
jurisdiction, and because Arbor Court’s most recent filing with this court acknowledges this letter,
which was originally introduced by Arbor Court, and its contents, the Court will consider this letter
as part of the pleadings. See Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (finding
that the court can resolve disputed facts when its subject matter jurisdiction is implicated); see also
Collins, 224 F.3d at 499 (documents that defendants attach to motions to dismiss may be considered
if referred to in plaintiff’s complaint and central to its claims).
                                                   4
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 5 of 15



action, but notifying the court of a related case against Arbor Court: Jackson et al v. U.S. Dep’t of

Hous. & Urban Dev. et al, Civil Action No. H-18-2468 (S.D. Tex.). See Dkt. 14. The City moved

to dismiss the first amended complaint on October 15, 2018. See Dkt. 16. On October 16, 2018, the

court issued its scheduling order, setting the deadline for amended pleadings as October 31, 2018.

Dkt. 17. On October 31, 2018, the City’s second motion to dismiss was mooted when Arbor Court

again amended its complaint. See Dkt. 22. In its second amended complaint, Arbor Court dropped

its takings claim and added constitutional claims for violations of procedural and substantive due

process, equal protection, and the Contracts Clause of the U.S. Constitution, in addition to new state

law claims for violations of substantive due process and equal protection, tortious interference, and

violation of vested rights. See id. Arbor Court retained its Section 1983 claim and request for

injunctive relief. See id. The City moved to dismiss the second amended complaint on November

14, 2018. See Dkt. 26. On June 27, 2019, Arbor Court moved for leave to file its third amended

complaint, seeking to update facts and reinsert the takings claim it dropped from its second amended

complaint. Dkt. 61 at 2. On July 23, 2019, deadlines in this case were stayed pending a ruling in

Civil Action H-18-2468. Dkt. 68. On August 15, 2019, Arbor Court was dismissed from Jackson.

See Civil Action No. H-18-2468, slip op. at 1 (S.D. Tex. Aug. 15, 2019) (granting plaintiff’s motion

to dismiss Arbor Court as a defendant). This court now considers on the pending motions (Dkt. 26;

Dkt. 61).

                                            II. RIPENESS

       Ripeness questions pervade both motions, and the court must consider jurisdictional attacks

before attacks on the merits. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       With regard to the motion to amend (Dkt. 61), the City argues that the takings claim that

Arbor Court seeks to reintroduce to this litigation is not ripe because Arbor Court has not pursued

                                                  5
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 6 of 15



any formal appeals, meaning that it is without a final decision—a prerequisite to a ripe takings

claim. Dkt. 67 ¶¶ 21–25. In support of this argument, the City has attached various evidentiary

materials, including the July 17, 2018 denial letter, which informed Arbor Court of the “process to

apply for a variance,” or its right to “appeal the denial of permits to the General Appeals Board.”

Dkt. 67-1 at App. 09. Arbor Court contends that there are no ripeness or jurisdictional issues because

its “successful [substantial damage determination] appeal did not result in Plaintiff receiving any

repair permits.” Dkt. 61 at 9.

       With regard to the second amended complaint (Dkt. 22), the City argues that Arbor Court’s

claims are unripe for the same reason: Arbor Court’s failure to pursue any formal appeal. Dkt. 26

at 10–11. The City attached various evidentiary materials in support of this argument as well,

including the July 17, 2018 letter. See Dkt. 26-3. Arbor Court contends that the second amended

complaint “details final decisions by the City and compliance with any appeal processes required

or applicable under the circumstances,” and that the City’s “arguments about failure to exhaust

remedies is an improper merits-based argument about disputed issues of fact, and has no bearing on

the Court’s Rule 12(b)(1) and 12(b)(6) inquiries.” Dkt. 31 at 2 n.1.

       A. Legal Standard

       “[R]ipeness inquires as to ‘whether the harm asserted has matured sufficiently to warrant

judicial intervention.’” Contender Farms, L.L.P. v. U.S. Dep’t of Agric., 779 F.3d 258, 267 (5th Cir.

2015) (quoting Miss. State Democratic Party v. Barbour, 529 F.3d 538, 544–45 (5th Cir. 2008)).

“[R]ipeness is a constitutional prerequisite to the exercise of jurisdiction.” Shields v. Norton, 289

F.3d 832, 835 (5th Cir. 2002) (citing Abbott Labs. v. Gardner, 387 U.S. 136, 148–49, 87 S.Ct. 1507,

18 L. Ed. 2d 681 (1967)). In determining whether a case is ripe, the court relies on two

considerations: “‘the fitness of the issues for judicial resolution and the hardship to the parties of

                                                  6
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 7 of 15



withholding court consideration.’” TOTAL Gas & Power N. Am., Inc. v. Fed. Energy Regulatory

Comm’n, 859 F.3d 325, 333 (5th Cir. 2017) (quoting New Orleans Pub. Serv., Inc. v. Council of New

Orleans, 833 F.2d 583, 586 (5th Cir. 1987)). “A case is generally ripe if any remaining questions

are purely legal ones; conversely, a case is not ripe if further factual development is required.” New

Orleans Pub. Serv., 833 F.2d at 587 (citing Thomas v. Union Carbide Agric. Prods. Co., 473 U.S.

568, 105 S.Ct. 3325, 3333, 87 L.E.2d 409 (1985)).

       B. Analysis

               1. Motion to Amend

       The court will not grant Arbor Court’s motion to amend—which seeks to reintroduce its

previously abandoned regulatory takings claim—if doing so would be futile. Villarreal v. Wells

Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016) (“A district court may deny a proposed

amendment for futility . . . .” (citing Stripling v. Jordan Prod. Co., LLC, 234 F.3d 863, 872–73 (5th

Cir. 2000)). “[A] claim that the application of government regulations effects a taking of a property

interest is not ripe until the government entity charged with implementing the regulations has

reached a final decision regarding the application of the regulations to the property at issue.”

Williamson Cty. Reg’l Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 186, 105

S.Ct. 3108, 87 L. Ed. 2d 126 (1985), overruled on other grounds by Knick v. Twp. of Scott, Pa., --

U.S. -- , 139 S.Ct. 2162, 204 L. Ed. 2d 558 (2019).4 Thus, a decision is not final where a formal

process of appeal is available and remains untested by the claimant. See, e.g., Hidden Oaks Ltd. v.

City of Austin, 138 F.3d 1036, 1041 (5th Cir. 1998) (affirming dismissal of apartment complex’s


       4
         See also Knick, 139 S.Ct. at 2169 (“First, the developer still had an opportunity to seek a
variance from the appeals board, so any taking was therefore not final. . . . Knick does not question
the validity of this finality requirement, which is not at issue here.”); Campbell v. United States, 932
F.3d 1331, 1340 n.5 (Fed. Cir. 2019) (noting that “[t]his aspect of Williamson remains good law
under Knick ”).
                                                    7
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 8 of 15



takings claim for lack of jurisdiction where plaintiff’s“failure to follow through with any formal

process of appeal” constituted a lack of finality).5

       Here, Arbor Court’s amendment would be futile because the General Appeals Board has not

been asked to grant a variance or to overturn the denial of Arbor Court’s permits. Arbor Court

contends that it “satisfied any prudential prerequisite ripeness issues” because:

       (1) Plaintiff sought repair permits from the City; (2) the City denied Plaintiff’s
       request for repair permits; (3) Plaintiff appealed, pursuant to the City’s designated
       appeal process; (4) Plaintiff’s successful appeal did not result in Plaintiff receiving
       any repair permits; and (5) Plaintiff filed this lawsuit after the refusal of the City to
       release any repair permits after its successful appeal.

Dkt. 61 at 9. However, the facts do not support the aforementioned sequence of events. The only

appeals process that Arbor Court claims to have participated in is the SDDA. Dkt. 61-1 ¶ 22. But

the removal of a substantial damage determination is antecedent to the approval of any permits. See

Floodplain Ordinance, Houston, Tex. Rev. Ordinances, ch. 19, § 19-11(a)(4) (Jun. 18, 2018) (“No

building permit, paving permit, utility construction permit or other permit required for a structure

or development shall be issued . . . unless the applicant demonstrates . . . removal of a substantial

damage determination.”).6 Arbor Court does not allege it has undertaken any appeals since the City’s

July 17, 2018 denial of its permits. Yet it has at least two routes to appeal that decision. It could

“apply for a variance from the requirements of Chapter 19,” or it could “appeal the denial of permits

to the General Appeals Board.” Dkt. 67-1 at App. 09–10. The General Appeals Board is the final



       5
         Texas courts similarly require a final decision before a takings claim is ripe under the Texas
Constitution. See Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 929 (Tex. 1998) (holding that “in
order for a regulatory takings claim to be ripe, there must be a final decision”); see also City of
Carrollton v. HEB Parkway S., Ltd., 317 S.W.3d 787, 796–99 (Tex. App. 2010) (holding regulatory
takings claims under federal and state constitutions unripe where the ordinance at issue allowed for
a variance and plaintiff never asked for one).
       6
           This is the version of the ordinance in place at the time of the July 17, 2018 denial letter.
                                                    8
     Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 9 of 15



authority. See Floodplain Ordinance, § 19-22(h) (Jun. 18, 2018) (“The denial of a variance by the

board shall be final and is not subject to reconsideration.”).

         Arbor Court attempts to recast the denial of its permit applications as revocation without

process. Dkt. 61-1 ¶ 28 (“Instead, the City unilaterally, arbitrarily, and capriciously revoked permits

it agree to release in March of 2018 and again on May 1, 2018 . . . .”). However, Arbor Court makes

only three allegations that postdate the July 17, 2018 denial letter. First, it alleges that on October

9, 2018, the City called about “eight approved permits that needed to be picked up or the City would

cancel them out of the system.” Dkt. 61-1 ¶ 29. The complaint is conspicuously silent as to which

department within the City this call came from, or whether the permits in question were floodplain

repair permits or some other kind of permit. Id. Second, Arbor Court alleges that these permits were

not released when it went to retrieve them on October 16, 2018, because supervisor approval was

required. Id. Third, Arbor Court alleges that when it sought this approval the next day, approval was

denied. Id. The court accepts these allegations as true; but accepting them as true does not change

the fact that “the government entity charged with implementing the regulations” about floodplain

repair permits has not made a final decision. Williamson Cty., 473 U.S. at 186. The unspecified

person that called Arbor Court on October 9, 2018, and the unspecified supervisor that denied

approval on October 17, 2018, are not the General Appeals Board, which is the only entity with

“final” decision-making authority regarding Arbor Court’s permits. Floodplain Ordinance, § 19-

22(h).

         In its response to the City’s motion to dismiss, Arbor Court claims that it “has now clearly

‘controverted’ any prior ‘admission’ that all of the permits were simply denied, rather than granted

and revoked,” and that “any prior ‘evidentiary admission’ creates a disputed fact issue which cannot

be appropriately resolved via a motion to dismiss.” Dkt. 31 at 4. This is wrong on both counts. The

                                                  9
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 10 of 15



court need “not accept as true conclusory allegations or unwarranted deductions of fact.” Tuchman

v. DSC Comms. Corp., 14 F.3d 1061, 1067 (5th Cir. 1994).7 Where, as here, the court’s subject

matter jurisdiction is implicated, the court is empowered to resolve disputed facts. Ramming, 281

F.3d at 161 (“Lack of subject matter jurisdiction may be found in any one of three instances: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or (3)

the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts

(quoting Barrera–Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1996) (emphasis added)).

The “party asserting jurisdiction ‘constantly bears the burden of proof that jurisdiction does in fact

exist.’” Morris v. Thompson, 852 F.3d 416, 419 (5th Cir. 2017) (citing Ramming, 281 F.3d at 161).

The court finds that Arbor Court has not clearly controverted the July 17, 2018 denial of permits.

It strains logic to credit Arbor Court’s allegation that the City revoked permits that Arbor Court

admits it has never physically received, and that by Arbor Court’s own admission, the City had

already “denied for reasons unrelated to the substantial damage determination” on July 17, 2018.

Dkt. 61 ¶ 6.    There is no hardship to Arbor Court in finding that this dispute is not ripe. For over

a year Arbor Court has had the ability to seek a variance from or appeal the July 17, 2018 denial of

its permits to the General Appeals Board. Arbor Court does not dispute its ability to seek such a

variance, or to appeal the denial of its permits to the General Appeals Board, nor does it argue why

such processes would be futile.8 Moreover, this issue is not fit for judicial resolution so long as “a


       7
         Arbor Court cites Tuchman for the proposition that “[f]actual allegations may be based on
information and belief.” Dkt. 31 at 2. This is only true where “the facts pleaded in a complaint are
peculiarly within the opposing party’s knowledge.” Tuchman, 14 F.3d at 1068. Moreover, “this
luxury ‘must not be mistaken for license to base claims of fraud on speculation and conclusory
allegations.’” Id. (citing Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d. Cir. 1990)).
       8
         Arbor Court asserts that “[a]ny appeal . . . would indeed be futile” because the City’s
Director of Public Works “has testified that the hold on permits requested by Plaintiff can only be
lifted by her decision, after Mayoral approval.” Dkt. 61 at 10. Taking this allegation as true, it still
                                                 10
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 11 of 15



different government unit with express authority to grant that relief” has not had the opportunity to

render a decision. City of Carrollton, 317 S.W.3d at 799. Because further factual development—a

decision from the General Appeals Board—is needed, this dispute is not ripe. Accordingly, any

amendment to add Arbor Court’s takings claims would be futile, meaning Arbor Court’s motion to

amend should be denied. See Bombardier Aerospace Corp. v. United States, 831 F.3d 268, 284 (5th

Cir. 2016) (“Considering the late timing of the motion and that, as evidenced by our previous

analysis, any amendment would be futile, the district court did not abuse its discretion in denying

the motion.”).9

                  2. Motion to Dismiss for Lack of Subject Matter Jurisdiction

       Arbor Court’s federal claims for violations of substantive and procedural due process, equal

protection, and the Contracts Clause are no more fit for judicial resolution than Arbor Court’s

proposed takings claim. At the outset the court notes that Arbor Court purports to bring each of these

claims directly under the Constitution, in addition to under Section 1983. Dkt. 22 ¶¶ 30–65.

However, “federal courts, and this Circuit in particular, have been hesitant to find causes of action




does not explain why a variance application or appeal to the General Appeals Board would be futile
as neither the Mayor nor the Director of Public Works speaks for the General Appeals Board, nor
does Arbor Court allege as much.
       9
          Arbor Court incorrectly argues that its motion to amend is governed by the permissive
standard of Federal Rule of Civil Procedure 15(a)(2). Dkt. 61 at 7. The deadline for amending
pleadings in this case was October 31, 2018. Dkt. 17. Arbor Court filed its motion to amend nearly
eight months after that deadline. “Federal Rule of Civil Procedure 16(b) governs amendment of
pleadings after a scheduling order’s deadline to amend has expired.” Fahim v. Marriott Hotel Servs.,
Inc., 551 F.3d 344, 348 (5th Cir. 2008) (citing S&W Enters., LLC v. Southtrust Bank of Ala., NA,
315 F.3d 533, 535 (5th Cir. 2003)). “Four factors are relevant to good cause: ‘(1) the explanation
for the failure to timely move for leave to amend; (2) the importance of the amendment; (3) potential
prejudice in allowing the amendment; and (4) the availability of a continuance to cure such
prejudice.’” Id. (quoting Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546 (5th Cir. 2003)).
Here, Arbor Court has failed to explain its late filing. The court considers the futility of Arbor
Court’s amendment, coupled with its failure to explain its lack of timeliness, to be determinative.
                                                  11
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 12 of 15



arising directly from the Constitution.” Hearth, Inc. v. Dep’t of Public Welfare, 617 F.2d 381, 382

(5th Cir. 1980) (per curiam). Direct constitutional violations are duplicative where a statutory

mechanism like Section 1983 is available to the plaintiff. See Burns-Toole v. Byrne, 11 F.3d 1270,

1273 n.3 (5th Cir. 1994) (holding dismissal of direct constitutional torts proper because “the proper

vehicle for these allegations is § 1983”). Accordingly, the court considers these claims through the

lens of Section 1983.10

        Municipalities face liability under § 1983 only if “action pursuant to official municipal

policy of some nature caused a constitutional tort.” Monell v. Dep’t of Soc. Servs. of New York, 436

U.S. 658, 691, 98 S.Ct. 2018, 56 L. Ed. 2d 611 (1978) (rejecting respondeat superior liability). “To

establish municipal liability under § 1983, a plaintiff must show that (1) an official policy (2)

promulgated by the municipal policymaker (3) was the moving force behind the violation of a

constitutional right.” Peterson v. City of Fort Worth, 588 F.3d 838, 847 (5th Cir. 2009). “A policy

or custom is official only ‘when it results from the decision or acquiescence of the municipal officer

or body with ‘final policymaking authority’ over the subject matter of the offending policy.’” Id.

(quoting Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737, 109 S.Ct. 2702, 105 L. Ed. 2d 598

(1989)). “‘[W]hether a particular official has ‘final policymaking authority’ is a question of state

law.’” Jett, 491 U.S. at 737 (emphasis in original) (quoting St. Louis v. Praprotnik, 485 U.S. 112,



        10
          Whether a Contracts Clause violation gives rise to a cause of action under Section 1983
is unresolved in the Fifth Circuit. See Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262,
279 n.14 (5th Cir. 2012). However, the court need not resolve this issue. The Contracts Clause’s
prohibition against the impairment of contracts is aimed “not at the decisions of its courts, or the acts
of administrative or executive boards or officers, or the doings of corporations or individuals,” but
“at the legislative power of the state.” New Orleans Waterworks Co. v. Louisiana Sugar-Ref. Co.,
125 U.S. 18, 30, 8 S. Ct. 741, 31 L. Ed. 607 (1888). Here, Arbor Court does not attack the
Floodplain Ordinance itself, it attacks only how the ordinance has been applied to Arbor Court.
Absent some showing of how such an application is an exercise of legislative power, this claim is
unripe whether brought directly under the U.S. Constitution or Section 1983.
                                                 12
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 13 of 15



123, 108 S.Ct. 915, 99 L. Ed. 2d 107 (1988) (plurality opinion)).

       Here, the municipal body with “final policymaking authority” over the denial of repair

permits under the Floodplain Ordinance is the General Appeals Board. See Floodplain Ordinance,

Houston, Tex., Code of Ordinances ch. 19, § 19-22(h) (Jun. 18, 2018) (“The denial of a variance by

the board shall be final and is not subject to reconsideration.”).11 Assuming Arbor Court is correct

that “one or both of the Mayor’s Office and the Director of Public Works” have “directed” the denial

of Arbor Court’s permits (Dkt. 22 ¶ 33), that does not change the fact that the Mayor and the

Director of Public Works are not the General Appeals Board—they are not the officials or entities

with final policymaking authority over repair permits. See Peterson, 588 F.3d at 847.

       Arbor Court’s attempts to establish the ripeness of its dispute with the City by analogizing

itself to the plaintiff in Bowlby v. City of Aberdeen, Miss., 681 F.3d 215 (5th Cir. 2012), are

inapposite. Dkt. 34 at 11. In Bowlby, “the Board granted Bowlby the requested permits and told her

to proceed with her business plan.” 681 F.3d at 218. Indeed, Bowlby was in business for over a

month before the Board revoked her permits. Id. Here, by Arbor Court’s own admission in its most

recent filing with this court, “Plaintiff’s application for permits was denied for reasons unrelated to

the substantial damage determination dispute.” Dkt. 61 ¶ 6. And unlike the plaintiff in Bowlby,

Arbor Court “has conceded it never received” the permits. Dkt. 31 at 4.

       Arbor Court attempts to nullify the fact that its permits were denied, and that it has never

received any permits, by straining the meaning of “issued.” Dkt. 31 at 4–5. Even assuming that

Arbor Court is correct that receipt of permits is not required because “issued” means “put forth,”

“send out,” or “circulated or published” (see id.), the most recent document the City put forth, sent


       11
         For revoked, suspended, or revised permits, the municipal body with “final policymaking
authority” is the City Council. See § 19-23(g) (“The revocation, suspension, or revision of a
floodplain development permit may be appealed to the city council . . . .”).
                                               13
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 14 of 15



out, or otherwise circulated or published to Arbor Court concerning its permits is the July 17, 2018

denial letter. Moreover, Arbor Court’s argument that the permits were actually issued and revoked

are belied by Arbor Court’s most recent filing with this court, which states that Arbor Court’s efforts

were futile “because of an official decision that no permits would issue.” Dkt. 61 ¶ 5.

       So long as there is outstanding factual development—what the General Appeals Board would

say about the denial of Arbor Court’s permits or whether it would grant a variance—this issue

remains unfit for judicial resolution. See, e.g., John Corp. v. City of Houston, 214 F.3d 573, 584 (5th

Cir. 2000) (“If the Court considered the claim to be a due process, rather than a takings claim, the

absence of a final decision still made that claim unripe.” (citing Williamson Cty., 473 U.S. at

197–200)). Arbor Court is not prejudiced by the court’s refusal to entertain such a dispute where the

ability to procure such a decision has been within Arbor Court’s control since July 17, 2018.

Accordingly, Arbor Court’s Section 1983 claims—for violations of its rights to substantive and

procedural due process, equal protection, and against the impairment of contracts—should be

dismissed for lack of federal jurisdiction because they are unripe.

                                III. SUPPLEMENTAL JURISDICTION

       Because none of Arbor Court’s federal claims survives the motion to dismiss, the court

declines to exercise supplemental jurisdiction over Arbor Court’s state law claims (see Dkt. 22

¶¶ 66–79) for violations of the due process and equal protection provisions of the Texas

Constitution, tortious interference, and violation of vested rights. See Moore v. Willis Indep. Sch.

Dist., 233 F.3d 871, 876 (5th Cir. 2000) (affirming dismissal of plaintiff’s Section 1983 claims and

declining to exercise jurisdiction under 28 U.S.C. § 1367(c)(3) over the supplemental state law

claims).

            IV. REQUEST FOR PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

       Arbor Court requests preliminary and permanent injunctive relief. See Dkt. 22 ¶¶ 80–91.

                                                  14
    Case 4:18-cv-01884 Document 69 Filed on 09/18/19 in TXSD Page 15 of 15



“This count of the complaint fails to state a claim because after dismissal of the substantive claims

there is no underlying legal action upon which [the] Plaintiff may receive . . . injunctive relief. . .

. A claim for injunctive relief does not stand alone, but requires a viable underlying legal claim.”

Horne v. Time Warner Operations, Inc., 119 F. Supp. 2d 624, 630 (S.D. Miss. 1999), aff’d sub nom.

Horne v. Time Warner Operations, 228 F.3d 408 (5th Cir. 2000) (per curiam). Because all of Arbor

Court’s underlying claims have been dismissed, Arbor Court’s request for injunctive relief must also

be dismissed.

                                          V. CONCLUSION

       For the reasons stated above, Arbor Court’s motion to amend (Dkt. 61) is DENIED; the

City’s motion to dismiss (Dkt. 26) is GRANTED. The case is DISMISSED WITHOUT

PREJUDICE.

       Signed at Houston, Texas on September 19, 2019.




                                               ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge
